Title: To James Madison from Tobias Lear, 24 December 1803
From: Lear, Tobias
To: Madison, James



No. 5.
Sir
Algiers December 24th. 1803
The letters and papers which I have now the honor to enclose, will inform you of the unfortunate fate of the U. States Frigate Philadelphia, and the captivity of her crew by the Tripolitans, as well as of the steps which have thus far been taken in consequence of that disastrous event—we have had no accounts since the letters of Dr. Davis of the 16th & 17th. of Novr. excepting, that the Danish Consul here, says he has received a letter from the Danish Consul at Tripoli, informing that the Frigate had not been got off; and that Capt. Bainbridge & his people were well treated &c. I have taken all opportunities of endeavouring to learn, by every indirect manner, what might be the expectations of the Bashaw of Tripoli with respect to Ransom; and I find it is generally believed, that unless a peace is effected, with a Ransom, the latter will be high, if attainable. The estimate is as follows.


Ransom of 307
persons @ 1000
$307,000



Peace
100,000


Presents on the occasion
  43,000



$450,000


But this is certainly too high, as the Bashaw has hitherto received but 5 or 600 dollars per man, from other powers when they have redeemed their Subjects and made peace. We must, however wait for information from Tripoli, to know what impression this event has made there, before we can form any just opinion on the subject. And all I can do will be to obtain the best information in my power, to enable me, or any other person, to act in this business, when ever the orders of our Government may be received relative to it. I have not heard from Commodore Preble since the news of this event; but am anxious to know what steps he means to pursue in consequence of it.
As this event will have its effects on all these regencies, with respect to the U. States, as they may see the measures which will be taken in consequence of it; it remains with the Governmt. to decide, whether they will send a force into this sea, not only equal to finishing the business with Tripoli; but to keep the other Regencies in awe; or expend in Ransom and a peace nearly 500,000 dollars, with a certainty of having demands increase upon us from the other powers; or withdraw our Trade entirely from the Mediterranean. Should this last measure be determined upon, I must add, that it would be necessary to keep nearly, or quite as many Vessels to guard the Straits, and prevent Cruizers from going into the Atlantic, as to effect the first—especially too, as I am well informed that the Portuguise are upon the point of concluding a peace with this Regency, which will open to their Cruizers the whole range of the Atlantic, from which they have kept them for so many years. In addition to this Misfortune, I receivd. letters from the consular House at Cadiz, dated Novr. 28th, informing me of the loss of the Ship Sally, on the Bar of St. Lucar, on the 20th of Novr. with a cargo of Timber &c. on board, as a part of our Annuities due the 5th of Septr. The Vessel was lost and it was uncertain whether any of the cargo would be saved or not. This will render our settlement with the Regency more difficult than if she had arrived, as we shall have a much larger sum to pay in cash, even if they consent to receive it. I wait to here [sic] further from Cadiz, if any part of the Cargo has been saved, to make it worth while to Ship it round here; before I press the settlement for Cash, and especially as I have not all the Cash in hand (which would be a great object) and must depend upon the Jews for a part of it, with whoom I wish to have as little to do as possible.
The U. States Brig Syren arrived here from Leghorn on the 20th inst. when Capt. Stewart delivered to me from Mr. Cathcart, the amount of nineteen thousand, five hundred & ninety three dollars & 3 cents in articles which he had prepared for the Consular present, and Twelve thousand Dolls. in Cash. The copies of these accounts, and of Mr. Cathcarts communications, shall be forwarded to you by the next oppertunity. Capt. Stewart was obliged to remain one day in port to deliver the articles &c. and the next sailed with a fair wind to join the Commodore. He had a boisterous passage of 24 days from Leghorn and had not heard of the loss of the Philadelphia before he arrived here. The broad cloths which he brought, as part of the consular present, had received considerable damage on board the Brig; the Bales having been wet with Sea water in a gale of wind, which obliged him to open them on board.
On the 27th. of Novr. I communicated to the Regency, the intention of our Government to change the Mediterranean passport, and fixed the term of two years (of 12 lunar months each) for the full exchange, and in the mean time either the new or old passport should be respected. I have sent Dr. Davis, at Tunis, Sixty Tops and one new passport, with directions to make the like communications there. The Cruizers of this Regency are stript and laid up for the winter.
Decr. 26th. The Minister of the Marine sent for me this morning, and put into my hands the Inclosed Invoice of Articles required by the Dey from the United States on their next Annuity. I received it, and told him it should be forwarded; but gave him no assurances that it would be fully compli[e]d with. The non arrival of the Annuities due on the 5th. of Septr. last which were almost entirely of Timber &c. is one principal cause of this heavy Invoice of other Articles at this time; for, he observes that when Invoices are given for Timber, plank, and other articles, the production of the U. States, they are neither not sent forward; or it requires so many Vessels to bring them, that some are lost on the way; and that he may, therefore as well give orders for articles more Valuable and less bulky. I felt, at this moment all the evils and disadvantages of our want of punctuality in fulfilling our Stipulations; and could not repel this exorbitant demand in the manner I should otherwise have done; and have, therefore, sent it as I received it; but, in the mean time, I shall seek oppertunities to reduce it, and if some part of each of the high Articles shd. be sent, together with more plank and Timber, of a good quality, and a quantity of small Spars for Top Masts, Top Gallant masts, and Steering sail booms—and stuff for the handles of Rammers, Spungees & Ladles for cannon of different calibers, from 48 to 6 pounders, they wd. be received. Should part of the Cables & cordage be sent, it would perhaps be best to contract with some Merchant in the U. S, engaged in the Baltic trade, to deliver them here at a fixed price.
There is a Spanish Packet established between Allicant and this place, which passes once a month, and I believe, one from thence to Tunis also. The time for passing by land, from this place, to Tunis, in the winter is 30 days—from thence to Tripoli 15 days. Very few Vessels pass in the winter Season. In Summer the land conveyance is about 15 days to Tunis & ten from thence to Tripoli.
Notwithstanding the unhappy loss of the Philadelphia & captivity of the crew, and the loss of the annuity Ship, I do not dispair of seeing our affairs in a respectable situation in this Sea, if we act with Vigor and decision.
Monsr. Thainville, the charge d’affairs and commissary General of the French Republic here, takes a deep interest in the fate of Capt. Bainbridge & our unfortunate Countrymen. He has just sent me a copy of a letter he has written to his Government on the Subject, expressive of his feelings.
My best respects attend the President, and I pray you to assure him, that my best exertions shall not be wanting to promote the honor and interest of our Country here, so far as it may be in my power. Accept the assurances of perfect respts. And sincere attachment with which I have the honor to be Sir, Yr. Most Obd. Servant
Tobias Lear
 

   
   RC, two copies, and enclosures (DNA: RG 59, CD, Algiers, vol. 6); letterbook copy and letterbook copy of enclosures (owned by Stephen Decatur, Garden City, N.Y., 1961). First RC marked “(5th. Copy)”; docketed by Wagner as received 30 June 1804. Second RC marked duplicate. A note on the letterbook copy reads: “3d Copy by a Sweedish Ship to Alicant, Jany 5th. 1804 / 4h do. by the Sp. Courier to Do  Feby. 20h. ⟨do⟩.” For enclosures, see nn. 1 and 2.



   
   The enclosures are (1) an extract from George Davis to Richard O’Brien, 16 Nov. 1803 (2 pp.), containing the first news of the grounding of the Philadelphia, and copies of (2) Lear to Davis, 12 Dec. 1803 (5 pp.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:263–66), notifying Davis of Lear’s arrival at Tunis, acknowledging his several letters, and inquiring as to the truth of the rumor of the loss of the Philadelphia; (3) James Leander Cathcart to Lear, 15 Dec. 1803 (2 pp.), which is similar to the copy dated 13 Dec. 1803 enclosed in Cathcart to JM, 15 Dec. 1803, except for a postscript conveying Mrs. Cathcart’s sympathies to Mrs. Lear and attacking O’Brien; (4) Davis to O’Brien, 17 Nov. 1803 (1 p.), with the news of the loss of the Philadelphia; (5) Davis to Bonaventure Beaussier, 14 Nov. 1803 (1 p.; docketed by Wagner), thanking him for his assistance to Commodore Richard V. Morris and asking his support for the captive crew of the Philadelphia; (6) Davis to “the commander of the Am. Frigate at Tripoli,” 14 Nov. 1803 (1 p.; docketed by Wagner), informing Bainbridge that Davis had requested Beaussier’s aid for the prisoners; (7) Lear to Davis, 15 Dec. 1803 (1 p.; docketed by Wagner; printed ibid., 3:271–72), acknowledging receipt of Davis’s 16 and 17 Nov. 1803 letters to O’Brien and authorizing him to obtain up to ten thousand dollars for the relief of the prisoners; (8) Lear to Beaussier, 16 Dec. 1803 (1 p.; docketed by Wagner), supporting Davis’s request that Beaussier assist the American prisoners; (9) Lear to Bainbridge, 16 Dec. 1803 (3 pp.; printed ibid., 3:274–75), offering his sympathy and promising support; and (10) Lear to Davis, 17 Dec. 1803 (4 pp.; docketed by Wagner; printed ibid., 3:276–78, where a paragraph is omitted listing enclosed letters for the French commissaries at Tunis and Tripoli and for Bainbridge), giving further information about arrangements being made for the support of the prisoners. Also filed with this letter and probably enclosed by Lear are copies of Davis to Bainbridge, 30 Nov. 1803 (2 pp.), acknowledging receipt of Bainbridge’s 1 Nov. letter announcing the capture of the Philadelphia, describing the aid he could offer, referring Bainbridge to Nissen and Beaussier for aid, and authorizing Bainbridge to draw on him for no more than eight hundred Spanish dollars; and Davis to O’Brien, 16 Dec. 1803 (2 pp.), noting that he had very few funds to aid the prisoners, enclosing copies of the bey’s letters to Jefferson and Preble, reporting that the bey and Sahib-at-Taba were becoming assertive in their demands, expressing his anxiety about the situation at Tunis, and requesting O’Brien’s advice about finances.



   
   A translated copy of the invoice, dated 26 Dec. 1803 (1 p.), is filed with Lear’s 1 Jan. 1804 dispatch (DNA: RG 59, CD, Algiers, vol. 7, pt. 1). Among the items demanded, which were due on 5 Sept. 1804, are gunpowder; various sizes and lengths of rope and rope yarns, hawsers, and cordage; pine planks “two inches thick”; tar and pitch; paint and tar brushes; sheet lead; and lignum vitae.



   
   A postscript to the letterbook copy reads: “NB. Five copies sent, 1st. & 2d. to Alicant by the Spanish courier, under cover to R. Montgomery Esq. Consul for the United States. 3d to Do. by a Sweedish Ship.”


